Citation Nr: 0639588	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to a higher rate of burial benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to January 
1948 and from March 1951 to December 1952.  He died in 
February 2002, and the appellant is the veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and October 2002 decisions of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2002, the RO denied service 
connection for cause of the veteran's death.  The October 
2002 RO decision provided for burial benefits in the amount 
of $925.00 to the appellant for a veteran whose death was not 
related to military service.  The appellant appealed both 
decisions.

In regards to the issue of service connection for cause of 
the veteran's death, the veteran testified at a hearing 
before the undersigned Acting Veterans Law Judge in October 
2003.  A transcript of the hearing is of record.

In July 2004 and August 2005, the Board remanded the claims 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review.

As noted previously in the July 2004 and August 2005 remands, 
the appellant has argued that she is entitled to Dependency 
and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.  
Such issue is not before the Board at this time, and is again 
referred back to the RO for appropriate action.

The entitlement to a higher rate of burial benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in February 2002.  The death certificate 
showed that the immediate cause of death was cardiac failure 
with chronic renal insufficiency and coronary artery disease 
as other significant conditions contributing to death, but 
not related to the immediate cause.

3.  At the time of the veteran's death, he was service-
connected for the following disabilities:  residuals of a 
right cerebral vascular accident secondary to a right 
internal carotid endarterectomy, evaluated as 100 percent 
disabling; residuals of a right cerebral accident with left 
upper extremity weakness, evaluated as 20 percent disabling; 
residuals of a right cerebral accident with left lower 
extremity weakness, evaluated as 20 percent disabling; 
residuals of a tonsillectomy, evaluated as noncompensable; 
and first degree pes planus, evaluated as noncompensable.  
The veteran was also receiving nonservice-connected pension 
benefits and special monthly pension by reason of being 
housebound.

3.  A service-connected disability did not aid or lend 
assistance to the production of death, did not accelerate 
death, and did not render the veteran materially less capable 
of resisting the effects of the primary cause of death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must (1) inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in her possession that pertains to the 
claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2005 letter sent to the appellant.  
In the September 2005 letter, VA informed the appellant that 
in order to substantiate a claim for service connection for 
cause of the veteran's death, the evidence needed to show the 
cause of the veteran's death, a disease or injury in service, 
and a relationship between the cause of death and the disease 
or injury in service.  

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that it would make 
reasonable efforts to help her get evidence to support her 
claim such as medical records and employment records.  The 
September 2005 letter stated that she would need to give VA 
enough information about the records so that it could obtain 
them for her.  Finally, she was told to submit any evidence 
in her possession that pertained to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the September 2005 letter 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  She was 
provided an opportunity at that time to submit additional 
evidence.  The claim was readjudicated in July 2006.  Thus, 
the Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed with 
the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish an 
effective date for the cause of death on appeal should the 
claim be granted.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  As the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for service connection for cause of the 
veteran's death, no effective date will be assigned, so there 
can be no possibility of any prejudice to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and VA outpatient treatment 
records dated August 1994 to February 2002.  A medical 
opinion was also obtained in connection with the appellant's 
claim.

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103(a)(2); 38 C.F.R. § 
3.159(d).

Law and regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection for cardiovascular disease may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due a service-
connected disability that made the veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service-connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant asserts that the veteran's death is related to 
service.  She explained during the October 2003 hearing that 
the veteran's death is due to the stroke he incurred after 
right carotid endarterecomy surgery and is due to his 
service-connected disabilities.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The evidence shows that the veteran died in February 
2002, following a left total knee arthroplasty.  The death 
certificate indicates that the immediate cause of death was 
cardiac failure with chronic renal insufficiency and coronary 
artery disease as "other significant conditions contributing 
to death but not resulting in the underlying cause."  

During the veteran's lifetime, service connection was in 
effect for residuals of a right cerebral vascular accident 
secondary to a right internal carotid endarterectomy, 
evaluated as 100 percent disabling; residuals of a right 
cerebral accident with left upper extremity weakness, 
evaluated as 20 percent disabling; residuals of a right 
cerebral accident with left lower extremity weakness, 
evaluated as 20 percent disabling; residuals of a 
tonsillectomy, evaluated as noncompensable; and first degree 
pes planus, evaluated as noncompensable.  

Service medical records do not reflect any findings of 
cardiovascular disorders or diseases.  There is no evidence 
of a diagnosis of cardiovascular disease within one year 
following his discharge from service.  The evidence of record 
shows that in 1994, coronary artery disease with myocardial 
infarction was diagnosed.  During the same year, he was also 
found to have a right carotid stenosis, and surgery was 
performed in February 1995.  After surgery, the veteran was 
noted as having facial weakness and left-sided numbness with 
tremors.  A CT scan was performed which revealed a "small 
area of lacunar type infarct" on the right side of the 
brain.  Service connection was established for a mild right 
cerebral vascular accident secondary to a right internal 
carotid endarterectomy pursuant to 38 U.S.C.A. § 1151.  The 
veteran's VA treatment records show treatment for 
hypertension, elevated cholesterol, chronic renal 
insufficiency with cortical atrophy, and depression.  

There is no competent evidence which establishes that a 
service-connected disability caused or contributed to the 
cardiac failure which was the cause of the veteran's death, 
or that the cause of death was related to service.  In fact, 
there is competent evidence which establishes that the 
service-connected disabilities did not cause or contribute to 
the cardiac failure.  

In an April 2006 VA medical opinion, a VA cardiologist 
indicated that the veteran had a known history of coronary 
artery disease and his cardiac risk factors included 
hypertension, hypercholesterolemia, age, and the male gender.  
The cardiologist noted that the veteran had carotid disease 
and suffered a cerebrovascular accident postoperatively from 
a carotid endarterectomy.  After review of the record, the 
cardiologist concluded that heart failure was the immediate 
cause of death, possibly secondary to postoperative 
myocardial infarction as evidenced by elevated creatine 
phosphokinase and tropin levels.  The examiner explained that 
the veteran had multiple risk factors for coronary artery 
disease.  She opined that the veteran suffered a post-
operative myocardial infarction leading to cardiac failure.  
The VA examiner stated that the veteran was a moderate-risk 
patient for surgery of any kind with known coronary artery 
disease, congestive heart failure, prior myocardial 
infarction, and low ejection fraction.  The examiner did not 
see that the carotid disease led to or contributed to the 
veteran's cardiac disease.  The VA examiner stated that she 
did not believe it is likely that his carotid disease, or 
residual neurological deficits from his prior cerebrovascular 
accident led to this cardiac failure, nor did his service 
related disabilities contribute significantly to his cardiac 
failure.  The VA examiner also stated that depression is 
becoming to be considered a risk factor for coronary artery 
disease, though it is not felt to be as strong a risk factor 
as the more traditional ones.  The VA examiner opined that 
the veteran's depression may have been service-related and as 
such, may have been a contributing factor to the coronary 
artery disease.  However, the VA examiner further stated that 
she did not believe that this was as strong a factor as the 
veteran's other independent risk factors and she did not 
think it is "as likely as not" that this contributed 
significantly to his coronary artery disease, congestive 
heart failure, and eventual demise.   

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the VA medical opinion to have great 
evidentiary weight.  The VA examiner has the expertise, as a 
cardiologist, to render a medical opinion as to the primary 
and contributing causes of the veteran's cardiac failure.  
The VA examiner also reviewed the claims folder, including 
the service medical records, before rendering a medical 
opinion, and the examiner discussed the reasons and bases for 
the conclusions. 

There is no competent evidence which establishes that renal 
insufficiency or coronary artery disease, which the death 
certificate noted as "other significant conditions 
contributing to death but not resulting in the underlying 
cause" were incurred or aggravated during the veteran's 
period of service or are medially related to service.  
Service medical records do not reflect treatment or diagnoses 
of renal insufficiency or coronary artery disease.  The 
November 1952 separation examination report indicates that 
examination of the heart, vascular system, and genitourinary 
systems was normal.   

The Board recognizes that the appellant believes the 
veteran's death is somehow due to service, and does not 
question her sincerity in attempting to make that connection; 
however, as a lay person, she does not have the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

The provisions of 38 C.F.R. § 3.312 provide that in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  In the present case, the medical evidence 
does not establish a causal connection between the veteran's 
cause of death and the veteran's period of service including 
a disability or disease incurred in service.  There is also 
no competent evidence indicating that the causes of death are 
related to service.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is denied.



ORDER

Service connection for cause of the veteran's death is 
denied.


REMAND

After a careful review of the record, the Board finds that 
the issue of entitlement to a higher rate of burial benefits 
must be remanded for additional development and adjudication. 

In an October 2002 decision, the RO granted the appellant 
burial benefits in the amount of $925.00.  In November 2002, 
the appellant indicated disagreement with the October 2002 
decision.  The Board remanded the issue back to the RO in 
July 2004 because the RO had not issued a statement of the 
case for the issue.  The remand specifically stated that the 
AMC or the RO should issue a statement of the case on the 
issue, and the Board will consider the issue only if the 
appellant submits a timely substantive appeal.  A statement 
of the case was issued in December 2004, and a substantive 
appeal was filed by the appellant in January 2005.  The 
appellant also indicated on her Form 9 that she would like a 
hearing scheduled for the issue.  In August 2005, the Board 
remanded the claim back to the RO.  The remand instructed the 
RO to forward the claims file to a specialist and have them 
provide a medical opinion in regards to the appellant's claim 
for service connection for cause of the veteran's death.  The 
remand stated that if both claims are denied, issue a 
supplemental state of the case and provide the appellant an 
opportunity to respond.  In regards to the issue of 
entitlement to a higher rate of burial benefits, the RO was 
also instructed to schedule the appellant for a travel board 
hearing if the decision remained adverse to the appellant.  
The RO has not scheduled the appellant for a travel board 
hearing in connection with this claim.

The U.S. Court of Appeals for Veterans Claims has held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  For the reasons stated above, it 
is found that the instructions of the August 2005 Remand were 
not fully complied with, necessitating another remand.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
before the Board to be held at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


